—

NM pO HN HO KN KN ND KD) DN RR ee
ot ON ON SB WD NY KF CO OHO Oe HD DH OH RP WY NO KF OC

Oo Oo NAN OH SP W LK

Case 2:14-cr-00858-SPL Document 414 Filed 09/17/19 .Page 1.of 2

RCD SEP1 71944!
US MARSHALS SERVIC

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff, —

Vv.

Steven Audette,

Defendant.

 

 

 

 

No. CR-14-00858-01-PHX-SPL

WRIT OF HABEAS CORPUS AD
PROSEQUENDUM

TO THE WARDEN, FCI Forrest City Low:

Pursuant to the Court’s Order, a Re-Sentencing Hearing has been reset for
November 21, 2019 at 1:30 p.m. The Custodian for FCI Forrest City Low is directed to
produce Steven Audette #47584-074, (hereinafter referred to as “detainee”) who is in
custody at FCI Forrest City Low, for a re-sentencing hearing to be held before U.S. District
Court Judge Steven P. Logan in Courtroom 501,-Sandra Day O’Connor U.S. Courthouse,
401 West Washington Street, Phoenix, Arizona 85003 on November 21, 2019 at 1:30
p-m., and thereafter maintain the detainee within the jurisdiction of this Court until
conclusion of these proceedings, unless otherwise ordered by the Court. It is the obligation

of the U.S. Marshals Service to ensure his safe custody on a continuous basis throughout

these proceedings.
Hf
///
Mf

 

?

TUT etal
let
PJ

 
NON NO NH WN NN WN NY NN NN & YS KF FF FF FEF Se eR
oOo YN DR A BP WW NY -& CO OO ONAN DN F&F WD NY FF O&O

Oo fo NTH OA SP W NY

 

 

 

Case 2:14-cr-00858-SPL Document 414 Filed 09/17/19 Page 2 of 2

. WITNESS the Honorable Steven P. Logan, Judge of the United States District Court
for the District of Arizona and Seal of said Court, this 17" day of September, 2019. |

BRIAN D. KARTH, District Court
Executive/C rk of Court

By: LUD |

L. Richter
Courtroom Deputy

    

 
